 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   SHIRLEY BAILEY,                                Case No. 1:19-cv-00583-AWI-SAB

12                      Plaintiff,                  ORDER DISCHARGING ORDER REQUIRING
                                                    PARTIES TO SHOW CAUSE WHY THIS
13          v.                                      ACTION SHOULD NOT BE DISMISSED FOR
                                                    FAILURE TO COMPLY WITH A COURT
14   BOSTON SCIENTIFIC CORPORATION,                 ORDER FOLLOWING SETTLEMENT OF THE
                                                    ACTION AND DIRECTING CLERK OF COURT
15                      Defendant.                  TO CLOSE CASE AND REFLECT
                                                    VOLUNTARY DISMISSAL PURSUANT TO
16                                                  RULE 41(a) OF THE FEDERAL RULES OF
                                                    CIVIL PROCEDURE
17
                                                    (ECF Nos. 65, 67)
18

19

20          On September 20, 2019, a notice of settlement of this action in its entirety was filed.

21   (ECF No. 61.)      On September 23, 2019, an order was filed requiring the parties to file

22   dispositional documents within sixty days. (ECF No. 62.) On November 22, 2019, the parites

23   requested an extension of time to file dispositive documents. (ECF No. 63.) On November 25,

24   2019, the request for an extension of time was granted and dispositive documents were to be filed

25   within sixty days. (ECF No. 64.) On February 3, 2020, an order issued requiring the parties to

26   show cause why this action should not be dismissed for failure to comply with a court order.

27   (ECF No. 70.) On this same date, the parties filed a stipulation to dismiss this action with

28   prejudice with the parties to bear their own costs.
                                                       1
 1            In light of the stipulation of the parties, this action has been terminated, Fed. R. Civ. P.

 2   41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been

 3   dismissed with prejudice and without an award of costs and the order to show cause shall be

 4   discharged.

 5            Accordingly, IT IS HEREBY ORDERED that:

 6            1.      The order to show cause, filed February 3, 2020 is DISCHARGED; and

 7            2.      The Clerk of the Court is DIRECTED to CLOSE the file in this case and adjust the

 8                    docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 9
     IT IS SO ORDERED.
10

11   Dated:        February 4, 2020
                                                            UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
